Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00315-CV

                               Dakota Snow PIKE GRANT,
                                        Appellant

                                             v.

                                   Jeffrey Alan GRANT,
                                          Appellee

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 27731
                       Honorable Carl Pendergrass, Judge Presiding

           BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the matter is REMANDED to the trial court for a new trial.

       We order that appellant Dakota Snow Pike Grant recover her costs of this appeal from
appellee Jeffrey Alan Grant.

       SIGNED September 16, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice